 WATERFRONT GUARD ASSOC., LOCAL 1852513Waterfront Guard Association,Local 1852,Independ-entWatchmen'sAssociation of the Port of Balti-moreandAmstar Corporation.Case 5-CB-1323March 8, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn November 29, 1973, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel andtheCharging Party filed briefs supporting theDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERincluding the Respondent Union. From January 1, 1970,throughDecember 31, 1972, the Association and theRespondent were parties to a collective-bargaining agree-ment covering the employees employed by members of theAssociation for the performance of guard work. Thiscontract contained a valid union-security clause, providingthat as a condition of employment such employees shouldbecome members of Respondent Union. The contract ineffect at the time of the hearing between the Associationand the Respondent covering guard work is effective fromJanuary I, 1973, to December 31, 1975. The complaintalleged that Amstar, although a member of the Associa-tion,has at no time delegated any authority to theAssociation to represent it in negotiations with theRespondent Union concerning the employment conditionsof guards employed by Pinkerton at Amstar's refinery. Thecomplaint also alleged that since about October 5, 1972,theRespondentUnion had demanded that Amstarrecognize it as the collective-bargaining representative ofthe guards employed by Pinkerton at Amstar's refinery andhas attempted to extend the union-security clause in theassociation agreement to cover Pinkerton employees. In itsanswer, the Respondent alleged that the Association hadauthority to enter into a collective-bargaining agreementon behalf of Amstar and did so.On or about October 10 counsel for all parties filed briefswith me, which have been carefully considered.Upon the entire record in the case, including myobservation of the witnesses, I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,WaterfrontGuard Association, Local 1852, Independent Watch-men'sAssociation of the Port of Baltimore, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: I heardthiscase in Baltimore,Maryland, on July 12, 23 andAugust 22, 1973, based upon the complaint issued by theActing Regional Director for Region 5 under date of June7,1973,which in tum was based upon a charge filedNovember 27, 1972, by Amstar Corporation. Briefly stated,the complaint alleged that since about September 1, 1960,Amstar had contracted with Pinkerton, Inc., herein calledPinkerton, for guard services at Amstar's Baltimore sugarrefinery. Pinkerton's employees, who performed the guardservices, had at no time selected the Respondent or anyother labor organization as their collective-bargainingrepresentative. Steamship Trade Association of Baltimore,Inc.,herein called the Association, is an association ofemployers which employ members of the RespondentUnion and exists, in part, for the purpose of engaging incollectivebargainingwith various labor organizations,209 NLRB No. 87FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmstar,aDelaware corporation,isengaged in themanufacture and sale of refined cane sugar and syrup at itsBaltimorefacility.Itemploys approximately 540 pro-duction and maintenance employees and 22 longshoremen,who are represented in separate bargaining units byAmalgamatedMeat Cutters and Butcher Workmen ofNorth Americaand International Longshoremen'sAssoci-ation,AFL-CIO,respectively.The recordisclear thatduring the 12 months preceding issuance of the complaintAmstar sold and shipped products valued at in excess of$50,000 to points directly outside the State of Maryland. Ifind that Amstar is an employer as defined in Section 2(2)of the Actand is engaged in commerce within the meaningof Section 2(6) and(7) of the Act. I further find that theRespondent is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundIn addition to its own employees, Amstar has since 1960contracted with Pinkerton for the supply of guard servicesat theBaltimorefacility.At the time of the hearing, therewere approximately nine full-time guards and three part-time guards, all employed by Pinkerton and assigned to theAmstar refinery. Since 1960, no other guards exceptPinkerton guards have been utilized by Amstar and at notime has any Pinkerton employee at that facility been 514DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentedby the Respondent or any other labororganization.In 1922,when Amstar began its Baltimore operations, ithired its own employees to perform guard or watchmenduties as required.At that time there were approximately10 guards and 8 janitor-watchmen.The function of theguards was to provide guard service in the general area ofthe front gate,while the primary function of the janitor-watchmen was to perform fire watching and janitorialduties throughout the refinery,following prescribed ADTroutes. From 1922 until 1960, Amstar guards were neverrepresentedby anylabor organization although Amstardid have a history of collective-bargaining relations withrespect to the janitor-watchmen.The janitor-watchmen,between 1938 and 1948, wererepresented by an independent local union confined to therefinery.Thereafter,the janitor-watchmen and the pro-duction and maintenance employees became members oftheUnited Packinghouse Workers of North America. InSeptember 1960,Amstar,in an effort to improve plantsecurity,merged the functions of both the guards and thejanitor-watchmen and subcontracted the functions per-formed by these two classifications to Pinkerton.B.The Alleged Unfair Labor PracticesRaymondRoecker, assistant vice president and regionalmanager for the mideastern region of Pinkerton,havingbeen employed by Pinkerton since September of 1962, wasin chargeof thesupervision of all offices of Pinkerton inVirginia,the eastern part of West Virginia, all of Mary-land, Pennsylvania,Delaware,and New Jersey.Amstarhas been a client of Pinkerton since October 1960 and,according to Roecker,they "have had the relationship of acontractor and a client providing security services." Hetestified that he personally had had no relationship withAmstar as of September 1, 1960,thatAmstar andPinkerton entered into a contract for security serviceswhich was modified by letter agreement on April 26, 1972,in respect to the rate payable to the contractor for services.Thiswas signedby a Mr.Hawkins, the local officemanager.Roecker testified that from May 1963 throughthe early part of 1968,when Hawkins took over as managerin Baltimore he on occasion visited with officials of clientsand endeavored to see that the guards were appropriatelyuniformed and also to determinewhether they had anygrievances.He further related that Pinkerton had norelationship whatever with the Steamship Trade Associa-tionofBaltimore and was not a member of thatorganization,and so far as he knew,Pinkerton had givenno authorityto the association to negotiate contracts in itsbehalf.Roecker testified that,to his knowledge, the Unionhad never requested that Pinkerton recognize it as thecollective-bargaining agent for the guards employed atAmstar.Further,he related that no guard employed byPinkerton at Amstar or elsewhere had ever claimed to be amember of the Respondent Union. There are normallyeight full-time guards and about four part-time guards.Guards are assigned directly from the Baltimore office ofPinkerton's and,according to this witness, Amstar has noresponsibility in this area.Amstar became a member of the Association in 1937 andhas continued itsmembership,apparently because itutilizeshourly labor representedby the ILAto unloadvessels carrying bulk sugar to the refinery.Pinkerton is notnow and never has been a member of the Association.While the Association and the Respondent have had abargaining relationship since approximately the mid-50s,no contract negotiated between the Respondent and theAssociationhas ever been applied to any employeeworking at the Amstarfacility.At no time did theRespondent,prior to February1972, claim that anyemployee working at Amstar was covered by its collective-bargaining agreement with the Association.It was not untilFebruary 1972,when a new group of individuals assumedthe positions of officers of the Association,that representa-tivesofAmstar first heard of the existence of theRespondent.The Association and the Respondent, in January 1970,entered into a 2-year agreement expiring December 31,1972, whichcontained a union-security clause.On Febru-ary 4, 1972,theRespondent filed a grievance with theAssociation alleging that Amstar employed nonunionguards in violation of the collective-bargaining agreement.The Association referred the grievance to Amstar and therepresentative of the latter sent a letter of response datedFebruary 17in which he made clear to the Association thathe had never authorized the Association to negotiate onbehalf of Amstar with respect to any guards employed by itand that it would be an unfair labor practice for eitherpartyto the contract,or Amstar,to extend the contractwith its union-security provision to employees who werenot previously covered by the contract.On March 23, theAssociation'sTrade Practice Committee reviewed thegrievance of the Respondent,found that the Respondentwas attempting to expand its area of jurisdiction,and ruledthat no contract violation had occurred.Following this, theRespondent invoked arbitration to compel Amstar toapply the contract to the Pinkerton employees.On June 20and July 17,arbitration hearings were heldbefore Judge Ruben Oppenheimer.Representatives of theAssociation and Amstar and the Respondent were presentat the hearing. Pinkerton was not a party to suchproceeding,nor was it provided with either formal orinformal notice. At the arbitration hearing,the issue ofwhether or not Amstar was bound by any contractnegotiated between the Association and the Respondentwas not raised because of the Association's request toAmstar that it not be made part of the proceeding. Insubstance, the hearing concerned itself primarily withRespondent's contention that the work performed by thePinkerton guards at Amstar's facility came within theexpress jurisdictional provisions of the contract. Amstarand the Association contended that the work performed bythe Pinkerton guards was not covered by the jurisdictionalparagraphs of the contract;that past practice governed;and that the Respondent,by its past conduct, hadrecognized that it did not have jurisdiction.Under date ofOctober 22,the arbitrator handed down his award in whichhe concluded that Amstar was in violation of theagreement.Pursuant to a request for interpretation of the award byAmstar on October 17,the arbitrator in a letter dated WATERFRONT GUARD ASSOC., LOCAL 1852November 20, confirmed his ruling which "requires that allnine guardsemployed at Amstar'sBaltimorefacilitymustbecome and remainmembers of the Waterfront GuardAssociation."Throughout October and November 1972, and continu-ing to thepresent, the Respondent has made efforts toenforce thearbitrator's award. On or about October 5, Mr.Fortune,managingdirector of the Association, telephonedHenry Kief, a representative of Amstar, and informed himthat the Respondent wanted Amstar to commence hiringmembersof the Respondent. Following that, by letterdated October 13, Attorney Davis, on behalf of Respon-dent,made a further demand that the guard work at theAmstar facility be performed by Respondent'smembers.The newly electedfinancialsecretary of the Respondent,Thomas, informed Kief that if Amstar did not begin hiringmembersof the Respondent immediately that the Respon-dent would seek retroactive pay from October 2, the dateof the arbitration award. Thomas called asecond time onNovember 16, and in this conversation requesteda meetingwith Kief so that they could discuss the hiring of membersof the Respondent. Thomas further indicated to Kief thatAmstar could keep the guards it then had but that theguards would be required to join the Union. A third call byThomas to Kief was made on November 17, in whichThomas told Kief that the arbitrator had not changed hismind and Thomasagain insistedthatAmstar hiremembersof the Respondent. Finally, on November 20,Thomas called Kief the fourth timeand againinquired asto when Amstar was going to do something with respect tohiring members of the Respondent and mentioned that theretroactive pay was approximately $10,000. Upon Amstar'srefusal tocomply with the arbitration award, the Respon-dent broughtsuitinFederal court to enforce the award.Thiswas pending at the time of the hearing herein.The record is clear that Thomas never claimed torepresentanyof the Pinkerton guards. Thus, he testified asfollows:Q.(byMr.Balsamo)Do you claim to representany of the Pinkerton guards?A.No.Q.What guards other than the Pinkerton guardsare employed at the Amstar facility that you claim torepresent?A.There are none others right now except Pinker-ton so I don't plan to represent any of them there nowQ. (by Mr.Balsamo)Let'sreiterate one more time,you state that you don't claim to represent thePinkerton guards at Amstar?A.That is correct.Q.Now, or back in 1972 either?A.At any time.C.Discussion and ConclusionsHappily, there is little or no disagreement on the factswith respect to the violations alleged in the complaint.Moreover,it isapparent that from February 4, 1972, until515the present time, the Respondent has attempted to applythe union-security provisions of its collective-bargainingagreement with the Association to the employees of anemployer who have never selected the Respondent as acollective-bargaining representative.Indeed,FinancialSecretary Thomas conceded that the Respondent does notrepresent any of the guards employed at the Amstarfacility;moreover, he conceded that he informed Amstarthat the guards would have to become members of theUnion. Finally, he buttressed this demand by informingMr. Kief that if Amstar did not comply, the Respondentwould seek retroactive pay from October 2. Counsel for theGeneral Counsel, accordingly,arguesthat from the time"Respondent filed its grievance on February 4, 1972,Respondent has set upon a course designed to coerceAmstar into interfering with the labor relations of anotheremployer, Pinkerton, and Section 7 rights of the Pinkertonguards. This case represents 8(b)(2) and 8(b)(1)(A) viola-tions in their most flagrant form." Counsel for the GeneralCounsel submits that there are three separate bases, anyone of which, standing alone, is sufficient to establish thattheRespondent violated the Act. In the first place, hepoints out that the Pinkertonguards are not part of anymulti-employer bargaining unit. Accordingly, he arguesthat the Respondent, in demanding that the Pinkertonemployees be covered by the Association-Union contract,theRespondent is in effect demanding that Pinkerton'semployees become union members as a condition ofemployment in violation of the foregoing sections of theAct. In the second place, counsel for the General Counselpoints to the fact that Amstar had never manifested anunequivocal intent to be bound in collective-bargainingnegotiations between the Association and the Respondent.Finally, he argues that neither the Association, nor theRespondent, nor Amstar for that matter, "has any legalright to include Pinkerton employees as part of a multi-employer contract unit in the event it is found that Amstarisbound by the Association's contract with Respondent.The Board has held that an employer violates Section8(a)(2) and the Union 8(b)(2) and 8(b)(1)(A) of the Actwhen they include employees as part of the multi-employerbargaining unitwithout the employees' consent. Theevidence is abundantly clear that the Pinkerton employeeshave never been afforded an opportunity to choose orreject a particular union in any form of bargaining unit. Toimpose a union-secunty clause on such employees evenunder color of an arbitration award is totallyinconsistentwith the rights guaranteed to employees under the Act." 1Counsel for the General Counsel contends that, in effect,the arbitrator's award is analogous to a unit clarificationproceeding before the Board, but that in such proceedingstheBoard has established the principle that when theparties to a contract have for long periods of time excludedcertain employees from contract coverage, it raises aquestion of representation that can best be resolved by anelection, rather than by a petition to clarify unit. He assertsthat the arbitrator has in effect made a unit clarificationdecision by including the guards at the Amstar facility,despite the fact that the Association and Respondent haveexcluded these employees for almost 20 years. In sub-1Footnotes omitted 516DECISIONS OFNATIONALLABOR RELATIONS BOARDstance, counsel asserts that "Respondent's insistent de-mands that Amstar comply with the arbitrator's award canonly be honored by Amstar if it violates Section 8(a)(2) ofthe Act."Counsel for the General Counsel, in his brief, states thatin the defenses raised by the Respondent it contends "thatitsactions are justifiable because it is only demandingcompliance with an arbitral award," and that it "assertsthat it has never requested that the Pinkerton guardsbecome part of the bargaining unit; its only contentionbeing that under the contract Amstar had no right tosubcontract the work to Pinkerton." Counsel for theGeneral Counsel labels the first defense as "weak andspecious," because in order to sustain that position ..It mustbe shown that the arbitrator's award is valid and not inirreconcilable conflict with the Act." It is his position thatthe "arbitrator's award is repugnant to the purposes andpolicies of the Act," and in support thereof points out that"a necessary party, Pinkerton, was not a party to theproceeding" and was not provided with either official orunofficialnoticeof the proceeding. He properly points outthatPinkerton had a direct and vital interest in thatproceeding, inasmuch as the Respondent was attemptingto apply its contract to the employees of Pinkerton, anemployer who had never entered into that contract. Insupport of his position, counsel for the General CounselcitesWhite Front San Francisco, Inc.,203 NLRB No. 79,where the Board held that it would not defer to anarbitrator's award because the party affected by the awardwas not a party to the proceeding and that, therefore, thearbitration did not meet the standards set forth inSpielbergManufacturing Company,112 NLRB 1080. In addition, hepoints out that crucialissueswere not even considered bythe arbitrator, i.e., he never considered the question ofwhether or not Amstar had ever manifested an unequivocalintent to be bound by the agreement the arbitrator wasinterpreting,orwhether or not Amstar and Pinkertoncould properly be considered point employers under theAct. Finally, counsel for the General Counsel contendsthat the arbitrator's award is contrary to established Boardand court decisions citingRadioTelevisionTechnicalSchool, Inc.,199 NLRB 579, andCombustion Engineering,Inc.,195 NLRB 909, where the Board refused to defer toan arbitrator's conclusion "that the employees of a facilitynewly established by the employer had been accreted tothe existed bargaining unit and thus covered by thebargaining agreement."With regard to the Respondent's second defense,namely, that it was only objecting to Amstar's subcontract-ing the guard work to the Pinkerton agency, counsel for theGeneral Counsel suggests that the letter from the Respon-dent's attorney to the Association and Amstar "clearly2Counsel for Amstar points out that Mr Fortune, managing director ofthe Association,testified that up until the instant arbitration award, it wasthe position of the Association that its contract with Respondent did notcover the guard work performed at Amstar'sBaltimore refinery, a factwhich is consistent with the further fact that Amstar was never asked to postthe $500 bond which is required of all Association members covered by thelabor agreement with the Respondent3 See alsoInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths, Forgers & Helpers, and Local 92 (Bigge Drayage Company),197NLRB 281, where the Board affirmed the following findings of the TrialExaminer.establishes that Respondent was demanding full compli-ance with the arbitral award. Moreover, Mr. Kief and Mr.Thomas both testified that the Respondent was demandingthat the guards at the Amstar facility should becomemembers of the Union in compliance with the award of thearbitrator, a demand which if complied with would resultin the inclusion of the Pinkerton employees in themultiemployerbargaining unit.Concerning the contention that Amstar did not have theright to subcontract the work, the evidence clearlyestablishes that since the Respondent and the Associationbegan their bargaining relationship sometime in the mid-1950's until February 10, the Union never claimed the rightto represent the employees who performed the guard workat the Amstar facility.2Counsel for the Respondent argues that the Boardshould defer to the arbitrator's award, approved by thecourt and, accordingly, dismiss the complaint. He assertsthat this case is squarely within the Board's analysis inSpielberg,and that in order to defer to the award it is notnecessary to applyCollyer InsulatedWire, A Gulf andWestern Systems Co.,192 NLRB 837.InSpielberg,the Board enunciated certain tests that mustbe met before it will recognize the validity of an arbitrationaward. These are: (a) the proceedings must have been fairand regular; (b) all parties must have agreed to be bound;and (c) the decision of the arbitrator must not be clearlyrepugnant to the Act.In the present proceeding, Pinkerton, although a neces-sary party, was not in fact a party to the proceeding andwas not provided with either official or unofficial notice ofthe proceeding. It seems plain that Pinkerton had a directand vital interest in that proceeding because what theRespondent was attempting to do was to apply its contracttoPinkerton's employees, an employer who had neverentered into the contract. Plainly, the arbitrator's awarddirectly affects the Pinkerton employees because it requiresthe nine guards to become and remain members of theUnion.Moreover, the arbitrator never considered thequestion of whether or not Amstar had ever manifested anunequivocal intent to be bound by the agreement that hewas interpreting or whether Amstar and Pinkerton couldbe considered joint employers under the Act. Finally, inmy view the arbitrator's award is contrary to establishedBoard and court decisions, as pointed out by counsel forthe General Counsel in his brief.Iconclude, substantially for the reasons set forth bycounsel for the General Counsel in his brief, that in thepresent case it would be inappropriate to defer to thearbitrator's award because that award is repugnant to thepolicies and the purposes of the Act.3Accordingly, for the foregoing reasons, I find thatRespondent,conceding the jurisdiction of the Board,under Section10(a), assertsthe policy orpromoting industrial peace and stabilitythrough collective bargaining obliges the Trial Examiner to defer to thegrievance-arbitrationprocedures which the parties have voluntarilyestablished I do not agree.InCollyerthe Board found the dispute,in an alleged failure to bargaincase involving unilateral changes in an existing contractbetween theparties,was essentially a dispute over the terms and meaning of thecontract WATERFRONT GUARD ASSOC., LOCAL 1852517Amstar was not bound by the contract between theAssociation and the Respondent Union with respect to therepresentation of the Pinkerton guards.Moreover, it isplain that Pinkerton, not a party to the agreement, andwhich had not delegated to Amstar any right to speak foritsguard employeesinmattersof labor relations andcollective bargaining, was not bound. I find that Respon-dent's attempts to cause Amstar to comply with the awardof the arbitrator constitutes a violation of Section8(b)(1)(A) and 8(b)(2) of the Act. Accordingly, I shall issuean appropriate recommended Order.CONCLUSIONS OF LAW1.Amstar Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Steamship Trader Association of Baltimore, Inc., isan association of employers which employ members of theRespondent, which exists, in part, for the purposes ofengaging in collective bargaining in behalf of its memberswith various labor organizations, including the Respon-dent.3.Amstar, although a member of the Association, hasat no time material herein delegated any authority to theAssociation to represent it in negotiations with theRespondent with respect to the wages, hours, and condi-tions of employment of employees employed by Pinkertonto perform guard services at the Respondent's facility inBaltimore.4.Waterfront Guard Association is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.5.By demanding that Amstar recognize the Respon-dent as the collective-bargaining representative of theguards employed by Pinkerton to perform the guardservices at Amstar's refinery, although said employees haveat no time selected Respondent as a collective-bargainingrepresentative, the Respondent has engaged in, and isengaging in, unfair labor practices as defined in Section8(b)(2) and 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDERSWaterfrontGuard Association, its officers, agents,successors and assigns, shall:1.Cease and desist from demanding that Pinkerton,Amstar, or the Association enter into a collective-bargain-ing agreement covering the guard employees of Pinkertonat the Amstar facility unless and until such employees haveselected the Respondent as their collective-bargainingrepresentative in a Board-conducted election or by othervalid means.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its respective business offices and meetinghalls, if any, within the geographical area where Pinkertonoperates, i.e.,Virginia, the eastern part of West Virginia,and the States of Maryland, Pennsylvania, Delaware, andNew Jersey, copies of the attached notice marked "Appen-dix." 5Copies of said notice, to be furnished by theRegionalDirector for Region 5, shall,after being dulysigned by a representative of the Respondent, be posted byit immediately upon receipt thereof, and be maintained for60 consecutive days thereafter,inconspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail to the Regional Director for Region 5sufficient copies of said notice for posting by Pinkerton,Amstar,and the Association where notices to employees,and members of the Association, are customarily posted, ifany of said parties are willing to do so.(c)Notify theRegionalDirector,in writing,within 20days from the date of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that unless,on or before 20days from the date of the receipt of this Decision, theRespondent shall notify the said Regional Director that itwill comply with the foregoing recommended Order, theNational LaborRelations Board issuean order requiringthat Respondent take the aforesaid action.IfindCollyerinapposite.Bigge,the chargingpartyherein, has neverbeena party tothe contract in question I find no merit in thiscontention4 In the event no exceptions are filed as providedby Sec102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of theRules and Regulations, be adopted by theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for allpurposes5In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Orderof the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT demand that Pinkerton, Amstar, or theAssociation enter into any contract requiring thatguard employees employed by Pinkerton be covered bythe collective-bargainingagreementRespondent haswithmembers of the Association concerning theemployment of guards and their wages, terms, andconditions of employment,unless and until the guardemployees of Pinkerton have freely selected us to betheir collective-bargaining representative in a Board-conducted election or by other valid procedures. 518DatedByDECISIONS OF NATIONAL LABORRELATIONS BOARDWATERFRONT GUARDASSOCIATIONLOCAL 1852,INDEPENDENT WATCHMEN'SASSOCIATION OF THE PORTOF BALTIMORE(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,Federal Building Rm. 1019, Charles Center, Baltimore,Maryland 21201,Telephone 301-962-2772.